Citation Nr: 0120571	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-26 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected residuals of a left ankle fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service 
connected arthritis of the left wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) rating for the 
service connected residuals of a fracture of the right ulna.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran apparently had active service from September 1976 
to June 1991.

This appeal arises from a July 1997 rating decision of the 
Detroit, Michigan Regional Office (RO).  The veteran 
testified before the undersigned member of the Board at a 
July 2000 Travel Board hearing.

The case was remanded from the Board to the RO in October 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected residuals of a left ankle 
fracture is productive of the functional equivalent of marked 
limitation of motion.

3.  The veteran's service connected arthritis of the left 
wrist is productive of the functional equivalent of favorable 
ankylosis.

4.  The veteran's service connected residuals of a fracture 
of the right ulna has not resulted in malunion of the ulna.

5.  The veteran's service connected residuals of a fracture 
of the right ulna is productive of the functional equivalent 
of limitation of pronation with motion lost beyond the last 
quarter of the arc.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service connected residuals of a left ankle fracture 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5270, 5271 
(2000).

2.  The criteria for the assignment of a 30 percent rating 
for the service connected arthritis of the left wrist have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 5214, 5215 
(2000).

3.  The criteria for the assignment of a 20 percent rating 
for the service connected residuals of a fracture of the 
right ulna have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5211, 
5213 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The veteran testified in January 1998 that left ankle pain 
was constant which resulted in a limp; that he wore a left 
ankle brace; that he experienced constant left wrist pain 
with swelling at the end of the day; that other people would 
help him at work; that he was unable to golf or bowl due to 
pain; and that he was left handed but he had changed to using 
the right hand since the inservice accident.

As part of the October 2000 remand, it was noted that 
clinical findings from the two VA examinations conducted in 
1998 were widely variant.  As a result, another VA 
examination was requested in order to obtain accurate and 
current clinical findings relative to the issues at bar.  In 
addition, it is noted that previously conducted VA 
examinations had failed to address the issues raised in the 
case of DeLuca v. Brown, 38 Vet. App. 202 (1995).

Received in May 1998 were treatment records from Michael 
Kennedy, M.D.  In March 1998, the veteran complained of left 
ankle pain.  The more he was on his feet, the more symptoms 
would result.  The pain was most severe after he would walk 
awhile, sit awhile and then get up and walk again.  Gait was 
normal.  There was no appreciable swelling, warmth or 
erythema.  There appeared to be mild limitation of ankle 
dorsiflexion.  There was no evidence of ankle instability.  
X-rays showed some mild arthritic changes.  In May 1998, 
examination showed limitation of motion of the left wrist in 
all directions.  It was tender to palpation.  There was 
normal sensation of the fingers.  He was advised to continue 
conservative management with a wrist brace, and anti-
inflammatory or pain medication.  If these measures were 
unsuccessful, then surgery would be an option.  

In a February 1999 statement, the veteran indicated that he 
wore braces on his arms and left ankle.  He worked as a 
foreman at a business, but he indicated that he could be 
making more except for his service connected injuries.  He 
would have to sit down due to pain or take off from work.  He 
also was unable to perform required lifting.  

The veteran testified at a July 2000 Travel Board hearing 
that he was a department manager at a lumbar business; that 
he did not perform physical labor; that he suffered from 
extreme pain when he overused the left arm; that he was 
unable to bring any of his fingers to his thumb; that he had 
difficulty grasping objects; that there was pain at the point 
of fracture of the right ulna; that when the right arm bumps 
into something there would be sharp pain;  that he felt that 
the right ulna fracture affected the right hand as the hand 
would start shaking from pain and weakness in the arm; and 
that there was constant severe left ankle pain-9 out of a 
scale of 10.

An August 2000 statement from Alan Mast, D.P.M., indicates 
that pedal neurovascular status was intact.  The left ankle 
was significantly larger than the right.  Range of motion was 
painful; some crepitus was noted.  All muscle groups had full 
muscle strength.  X-rays revealed very marked arthritic 
changes.  The assessment was very severe arthritis of the 
left ankle.  

On VA examination in April 2001, the veteran complained of 
limited motion and pain of the left wrist.  He was unable to 
pick-up things.  There was sharp pain of the right forearm 
and left ankle pain.  All of these symptoms were reportedly 
growing worse.  On examination, there was minor swelling of 
the left wrist, but there was no gross deformity.  There was 
moderate tenderness to palpation with a complaint of moderate 
to severe pain on attempted motion.  Range of motion was 
limited with a complaint of severe pain.  Range of motion of 
the left wrist included dorsiflexion to 30 degrees, palmar 
flexion to 40 degrees, radial deviation to 0 degrees, and 
ulnar deviation to 5 degrees.  The left hand looked normal 
without any swelling.  The fingers were stiff and flexion was 
limited.  Grip strength was poor and the veteran could not 
bring his fingertips to the palm.  

The right forearm was normal looking without any swelling or 
deformity.  The veteran complained of severe pain near the 
middle of the forearm.  The severity of the complaint was 
somewhat inconsistent due to the lack of significant physical 
findings.  Attempted rotation was limited with a complaint of 
pain.  Forearm rotation was to 60 degrees pronation, and 50 
degrees of supination.  The hand and wrist were normal with 
full range of motion and moderate grip strength.  

Left ankle examination showed that the veteran held the ankle 
somewhat in lateral and external rotation.  There was minimal 
swelling.  There was tenderness and the veteran was reluctant 
to move his ankle.  This finding was also somewhat 
inconsistent with the degree of pain given the lack of 
physical findings.  Range of motion included dorsiflexion to 
10 degrees, plantar flexion to 20 degrees, inversion to 5 
degrees, and eversion to 5 degrees with a complaint of severe 
pain.  Power against resistance was poor to moderate with a 
complaint of pain.  

X-rays of the left wrist showed avascular necrosis of the 
carpal lunate bone and moderately advanced arthritis of the 
wrist joint.  X-rays of the left hand were normal.  X-rays of 
the left ankle appeared normal.  There was no evidence of 
arthritis or other significant orthopedic pathology.  X-rays 
of the right forearm revealed a healed fracture of the 
midshaft of the ulna which was in good alignment.  

The diagnoses were a history of injuries to the left wrist, 
left ankle and right forearm; healed fracture of the right 
ulna in satisfactory position; normal appearing left ankle 
with subjective complaint of severe pain; and gross 
limitation of motion with pain of the left wrist due to 
advanced degenerative changes and avascular necrosis with 
limited impairment of use of the left hand.  It was opined, 
based on orthopedic findings, that the only limitation of 
activity involved the left hand and wrist due to severe 
arthritic changes.  It was more likely than not that the 
veteran would not be able to use his left hand for work; 
however, it was felt that he should be able to perform his 
normal activities.  It was more than likely that the degree 
of pain of the left wrist would limit functional ability with 
repeated use.  The examiner could not give any opinion of any 
condition during flare-ups.  Objective findings were 
consistent with subjective complaints regarding the left 
wrist, but they were not consistent with the right forearm 
and left ankle.  Only the left wrist showed weakened movement 
and some incoordination.


II.  Analysis

Where an increase in the level of a service connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2000).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45 (2000).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  




Left ankle

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion (DC 
5271).  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  (DC 5270). 

Normal dorsiflexion of the ankle is from 0 to 20 degrees and 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71 
plate II.

The Board must determine whether the assignment of an 
evaluation in excess of 10 percent for the service connected 
residuals of a left ankle fracture is warranted.  A 20 
percent rating is warranted under DC 5271 upon a showing of 
marked limitation of motion.  On VA examination in April 
2001, the veteran had 10 degrees of dorsiflexion (or half the 
normal 20 degrees) and he had 20 degrees of plantar flexion 
(or less than half of normal ankle range of motion of 45 
degrees).  The Board has also reviewed the merits of the 
veteran's claim under the considerations set forth in 38 
C.F.R. §§ 4.40 and 4.45 as required by DeLuca.  The veteran 
complained of pain described as being severe, a "9" out of 
10 at the July 2000 Travel Board.  VA examination reports and 
private treatment records also consistently refer to 
complaints of considerable levels of pain the left ankle, 
especially with use.  There was some swelling on examination 
in April 2001 and the veteran wears an ankle brace and takes 
pain medication.  The medical findings of pain and swelling 
with use of the left ankle, in concert with the clinical 
findings on examination in April 2001, lead the Board to 
conclude that the veteran suffers from the functional 
equivalent of marked limitation of motion of the left ankle 
with use.  Thus, a 20 percent rating is warranted.  On the 
other hand, the record does not show that the veteran 
suffered from the functional equivalent of ankylosis of the 
left ankle with use or during flare-ups as would be necessary 
for the assignment of a 30 percent rating under DC 5270.  In 
this regard, the VA examiner in April 2001 indicated that 
there was no sign of weakened movement or instability.  

Left wrist

With regard to the left wrist, X-rays have showed the 
presence of degenerative changes. Arthritis due to trauma, 
substantiated by X-ray findings (as is the case here), is 
rated as degenerative arthritis. 38 C.F.R. Part 4, Code 5010 
(2000).  Degenerative arthritis established by X-ray 
findings, under Diagnostic Code 5003, is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the joint involved.

The RO has also rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion and a 30 
percent evaluation is warranted for the dominant wrist.  A 30 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the minor wrist in any other position, 
except favorable ( a 40 percent rating is warranted for the 
dominant wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

The Board concludes, based on the entire record, that the 
veteran's disability picture more nearly approximates the 
schedular criteria for the assignment of a 30 percent 
evaluation for the functional equivalent of favorable 
ankylosis of the left wrist.  Although recent clinical 
findings show that limitation of motion is present, these 
findings do not show the presence of dorsiflexion that is 
limited to 15 degrees or that palmar flexion is limited to be 
in line with the forearm. 

On the other hand, the recent medical evidence shows that 
there was swelling and tenderness of the left wrist with 
severe pain on movement.  X-rays shows advanced arthritis and 
avascular necrosis of the lunate bone.  The examiner opined 
that the veteran would not be able to use his left hand for 
work purposes due to limited functional ability with use.  
The wrist also showed evidence of weakened movement and some 
incoordination.  Accordingly, the Board finds that the recent 
medical evidence demonstrates the presence of the functional 
equivalent of favorable ankylosis of the left wrist.  
Although the veteran has testified that he changed to using 
his right hand after injuring the left wrist, the Board finds 
that the left hand is still the veteran's dominant arm by 
birth.  As a result, he is entitled to a 30 percent 
evaluation for the functional equivalent of favorable 
ankylosis of the left wrist under DC 5214.  There is no basis 
for a higher evaluation, as the examiner indicated that the 
veteran should be able to use the left wrist for normal 
activities.  Thus, there is no basis to find that the veteran 
suffers from any more than favorable ankylosis of the left 
wrist.


Right ulna

With regard to the right arm, the veteran's residuals of 
fracture of the right ulna has been evaluated under 
Diagnostic Code 5211, which contemplates impairment of the 
ulna.  Under Diagnostic Code 5211, a 10 percent evaluation is 
assigned for malunion of the ulna with bad alignment; a 20 
percent evaluation is assigned for nonunion of the lower half 
of the ulna; and 20 percent for nonunion of the upper half of 
the ulna without loss of bone substance or deformity.

The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5211 as there are no medical 
findings of nonunion of the ulna.  X-rays of the right arm 
have revealed a healed fracture of the midshaft of the ulna 
which was in good alignment.  Therefore, the Board has 
considered a number of other diagnostic codes in an effort to 
determine if the veteran's right ulna disability was 
accurately evaluated.

Diagnostic Codes 5206 and 5207 contemplate disability 
evaluations for impairment of flexion or extension of the 
forearm. There is no evidence of such limitation.  Diagnostic 
Code 5213 provides a 20 percent evaluation if pronation is 
limited so that motion is lost beyond the last quarter of the 
arc and a 10 percent evaluation is warranted if supination is 
limited to 30 degrees or less.  Normal forearm pronation is 
from 0 to 80 degrees and supination is from 0 to 85 degrees.  
See 38 C.F.R. §§ 4.71 (Plate I), 4.71a (2000).  Recent 
examination results show that there was pronation to 60 
degrees and supination to 50 degrees.  Pronation to 60 
degrees approximates motion to the last quarter of the arc.  
Although the supination to 50 degrees is not compensable 
under DC 5213, when considered with pronation to 60 degrees 
and the veteran's complaints of pain, the Board concludes 
that the veteran has the functional equivalent of limitation 
of pronation with motion lost beyond the last quarter.  The 
evidence does not show limitation of pronation with motion 
lost beyond the middle of the arc as would be necessary for a 
30 percent evaluation.  Accordingly, the evidence supports 
the assignment of a 20 percent evaluation for residuals of a 
fracture of the right ulna under DC 5213.

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2000).  The Board 
has taken into consideration the veteran's reports of pain 
pursuant to 38 C.F.R. § 4.40.  He reported that it caused 
pain on bumping or excessive use.  Examination revealed that 
the right forearm appeared normal without any swelling or 
deformity.  The Board concludes that the right ulna 
disability does not merit a compensable evaluation due to 
pain.  It is neither contended nor shown that the veteran has 
excess fatigability, incoordination, deformity or atrophy of 
disuse.  See 38 C.F.R. § 4.45 (2000).  The examiner at the 
April 2001 VA examination noted that there was no weak or 
incoordination. Although the veteran's subjective pain 
certainly causes some discomfort, overall, the evidence does 
not amount to a compensable evaluation.

With regard to all of the claims on appeal, in Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO. Bagwell at 339.

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment due to these disabilities.  The disability picture 
of the disabilities at issue are not so unusual as to make 
the application of the regular schedular standards 
impracticable.  The Board concludes that the record as a 
whole does not indicate that this disability warrants the 
assignment of an extraschedular evaluation.

The Board has also considered the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case of the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issues in this 
case.  

No other sources of relevant medical evidence have been 
identified that could aid in the resolution of this appeal.  
Moreover, the veteran was afforded a VA orthopedic rating 
examination.  Further development does not seem to be 
possible.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to a 20 percent evaluation for residuals of a 
left ankle fracture is granted, subject to the law and 
regulations governing monetary awards.

Entitlement to a 30 percent evaluation for the service 
connected arthritis of the left wrist is granted, subject to 
the law and regulations governing monetary awards.

Entitlement to a 20 percent evaluation for the service 
connected residuals of a fracture of the right ulna is 
granted, subject to the law and regulations governing 
monetary awards.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

